JOHNSON, J.
The essential rules governing appeals from lower court rulings on motions to strike are collected and assembled in Daniel v. Gardner, 240 N.C. 249, 81 S.E. 2d 660. Under application of the prin- . ciples there stated, we conclude it has not been made to appear that the defendant will be prejudiced by the allegations challenged on this appeal. See Ledford v. Transportation Co., 237 N.C. 317, 74 S.E. 2d 653; Hinson v. Britt, 232 N.C. 379, 61 S.E. 2d 185. See also Wright v. Credit Co., 212 N.C. 87, 192 S.E. 844 ; 33 Am. Jur., Libel and Slander, sections 236 and 241.
It is noted that the assignment of error relating to Paragraph 4 of the complaint is not brought forward in the brief. Hence this assignment is treated as abandoned. Rule 28, Rules of Practice in the Supreme Court, 221 N.C. 544; S. v. Cole, 241 N.C. 576, 86 S.E. 2d 203.
*123The order entered below is
Affirmed.
BaRNHIll, C. J., took no part in the consideration or decision of this case.